Citation Nr: 0817382	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's VA disability compensation benefits.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to August 
1975 and June 1978 to December 1980.  The appellant is the 
veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The appellant was originally scheduled for a Board hearing in 
September 2005 in Washington, DC.  She asked for the hearing 
to be rescheduled to February 2006, which was done.  She then 
asked that the February 2006 hearing be rescheduled due to 
the potential premature birth of her grandchild during that 
time, and requested that a videoconference hearing at the Los 
Angeles RO be scheduled instead.  The case was remanded in 
February 2006 for such hearing to be scheduled.  A 
videoconference hearing was scheduled for December 21, 2006.  
The claimant then responded that she declined a 
videoconference hearing and instead wanted a Travel Board 
hearing.  The file was transferred back to the Board, and the 
case was again remanded to schedule a Travel Board hearing.  
Such was scheduled for June 2007.  The appellant again 
requested a postponement.  However, good cause has not been 
shown, and such request is denied. 

It is noted that this is a simultaneously contested claim, 
and the appropriate due process requirements have been met.  
(See 38 C.F.R. § 19.100, 19.101, 19.102 (2007)).  In any 
event, since the Board is denying the appellant's claim, no 
prejudice to the veteran will result from any failure to 
comply with due process.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  The veteran is in receipt of VA disability compensation, 
effective since April 1992.

2.  The appellant and the veteran were divorced in August 
1992.

3.  The appellant's claim for an apportionment of the 
veteran's VA disability compensation was filed in February 
2003.  


CONCLUSION OF LAW

The criteria for entitlement to an apportionment of the 
veteran's VA disability compensation benefits have not been 
met.  38 U.S.C.A. §§ 101(31), 5307(a) (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.450, 3.451, 3.452 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).

Moreover, the Court has held that the VCAA does not apply to 
a claim that turns on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  As this case turns 
on whether the appellant is a proper claimant and, as she 
does not argue that she is the spouse of the veteran, the 
facts are not in dispute.  Thus, because the law, and not the 
evidence, is dispositive of the appeal, the VCAA does not 
apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (providing 
that where the operation of law is dispositive, the appeal 
must be terminated because there is no entitlement under the 
law to the benefit sought.).

The record reflects that the veteran is in receipt of a total 
rating for compensation, effective since April 1992.  

The divorce decree shows that the appellant and the veteran's 
marriage was dissolved in August 1992.  

The appellant filed her claim for an apportionment in 
February 2003.  She acknowledges that she is divorced from 
the veteran, but contends that she is entitled to an 
apportionment of the veteran's compensation benefits pursuant 
to 38 C.F.R. §§ 3.55, 10.35(b) and 38 U.S.C. § 1713 (now 
§ 1781).  

Under 38 U.S.C.A. § 5307, all or any part of a service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452(a) 
(2007).

The term "spouse" means a person of the opposite sex who is 
a wife.  38 U.S.C.A.  § 101(31) (West 2002).  The term 
"wife" means a person whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) (2007) and 38 C.F.R. § 
3.50(a) (2007).

Under 38 C.F.R. § 3.1(j) (2007), the term "marriage" means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.

The record reflects that at the time appellant filed her 
claim for an apportionment in February 2003, she was no 
longer the veteran's spouse.  As such, she is not a proper 
claimant to receive an apportionment of the veteran's VA 
disability compensation. In addition, the VA regulations and 
statute the appellant references in support of her claim do 
not apply to her as she is not the mother of a deceased 
veteran or a surviving spouse/spouse of the veteran.  

Where the law and not the facts are dispositive, the claim 
must be denied because of the lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430.


ORDER

An apportionment of the veteran's VA disability compensation 
benefits is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


